      Case 2:16-cr-00256 Document 121 Filed on 06/23/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 23, 2020
                          UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA,                   §
 Plaintiff                                  §
                                            §
VS.                                         § CRIMINAL ACTION NO. 2:16-CR-256-2
                                            §
MARGARITA ZAMORA,                           §
                                            §
 Defendant.

                                        ORDER


       Defendant Margarita Zamora has filed a Motion for Compassionate Release

Pursuant to 18 U.S.C. § 3582(c)(1) (D.E. 120), wherein she moves the Court to reduce

her sentence to time served and/or order her release to home confinement because her

underlying medical conditions (Type 2 diabetes mellitus with diabetic neuropathy,

hypertension, hyperlipidemia, and liver disease) make her particularly vulnerable to

severe illness or death should she contract COVID-19 while in prison. She has offered

medical records in support of her motion and a copy of the warden’s denial of her request

for compassionate release; however, the Court has no information regarding her conduct

while in prison.

       Defendant is hereby ORDERED to provide the Court with a current copy of her

prison disciplinary history.




1/2
      Case 2:16-cr-00256 Document 121 Filed on 06/23/20 in TXSD Page 2 of 2



       The Government is further ORDERED to respond to Defendant’s motion not later

than (7) days after she supplements the record, indicating any opposition thereto.

       ORDERED this 23rd day of June, 2020.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
